Citation Nr: 1727244	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-28 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right wrist disability, to include chronic wrist sprain and strain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board remanded this matter in March 2015 and November 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right wrist disability, to include chronic wrist sprain and strain, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

A right wrist disability, to include chronic wrist sprain and strain, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its November 2016 remand directives. A supplemental medical opinion was provided in January 2017, which addressed the Veteran's lay statements, the evidence of record, the Veteran's diagnosis of chronic wrist sprain, and the July 2010 positive medical opinion. An April 2017 SSOC, continued to deny service connection for a right wrist disability.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

A February 2016 VA examination indicated that the Veteran was diagnosed with chronic wrist strain in 2009, and, therefore, the Veteran meets the first element of service connection, which requires a current diagnosis. The February 2016 examiner diagnosed the Veteran with wrist sprain.

The Veteran contends that he fractured his hand and dislocated his wrist in September 1981, while he was in service. He further contends he continued to experience pain in his wrist until the present time. A statement, written by the Veteran's mother, also indicates the Veteran had experienced pain in his wrist since separation from service in 1982. Statements written by the Veteran's daughter and spouse indicate he had chronic pain.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of service connection for a right wrist disability, to include chronic wrist sprain.  Service treatment records (STRs) indicate the Veteran fractured his hand in September 1981 and there are multiple medical entries pertaining to this injury, but none of them indicate a dislocated wrist, nor is there any indication the Veteran complained of wrist pain at the time of the September 1981 hand fracture. STRs indicate the Veteran's fracture fully healed and had good rotation with no deformities in December 1981. Furthermore, the Veteran's exit examination indicated that his upper extremities were clinically normal at the time of discharge.

The Veteran's claims file is silent to any complaints of wrist pain until the Veteran filed his claim in June 2008, and the record does not indicate the Veteran was treated for wrist pain, or any other complaint related to the right wrist, until January 2009-approximately 27 years following service discharge.

The Board notes that the Veteran is competent to indicate incidents occurring in service, such as an injury to his wrist, and symptoms, such as pain, and the Veteran's relatives are competent to report that he exhibits pain on a daily basis. To the extent that the Veteran claims he sustained a dislocation of his wrist, the Board accords more probative value to the STRs, which were created contemporaneously with the Veteran's service, and fully document the Veteran's disability picture at that time, which do not show that at the time of the Veteran's fracture of the right hand, he also experienced dislocation of his right wrist.  Additionally, the separation examination showed that clinical evaluation of the upper extremities was normal.  As a result, the Board finds as fact that there was no dislocation of the right wrist in service and finds the Veteran's assertion of such not credible.  

The VA examiner who provided a supplemental medical opinion in January 2017, after a review of the Veteran's claims file, indicated the Veteran's wrist disability was less likely than not related to any incident or injury in service. The examiner opined that a sprain is a "ligament strain and not a particular diagnosable condition" and could arise from any injury or overuse at any time over the past several years. The examiner based this opinion on the lack of documentation of complaints of wrist pain in the STRs at the time of the incident, nor were there complaints of wrist pain in the STRs in the weeks and months after the initial hand injury. The examiner also opined that the Veteran's occupation as a teaching assistant involved extensive writing, which the examiner noted could cause wrist pain. 

The examiner noted a July 2010 opinion from the Veteran's VA doctor indicating the Veteran's right wrist disability was likely directly connected to service. However, the January 2017 examiner noted that this opinion was not supported by any actual evidence, and was not supported by, and did not reference, STRs that showed the Veteran did not complain of wrist pain while in service, at the time of the injury or in the months after, and the Veteran's exit examination indicated the Veteran's upper extremities were normal, when he was discharged from service.  Furthermore, the examiner noted that the July 2010 letter providing the positive opinion contained contradictory evidence when the doctor indicated that the Veteran did not have a right wrist injury that could be shown on an x-ray and there was no visible abnormality to the right wrist or hand.

The Board finds the January 2017 medical opinion, which opined that the Veteran's right wrist disability was less likely than not related to service, to be the most probative medical opinion, as it most accurately reports the evidence in the claims file, addresses the Veteran's lay statements, and cites medical research to provide a well-supported opinion as to the current nature and etiology of the Veteran's right wrist disability. Absent an in-service incident, injury, or disease that is related to the Veteran's current right wrist disability, service connection must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.


ORDER

Entitlement to service connection for a right wrist disability, to include chronic wrist sprain and strain, is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


